Fish, C. J., and Lumpkin, J.,
dissenting. The presiding judge can not properly direct a verdict for the defendant unless, under all the evidence and legitimate inferences which the jury might draw therefrom, it can be said as a matter of law that the plaintiff is not entitled to recover. Civil Code, § 5926. In this case, if the draft with the bill of lading attached was paid by the plaintiff before the fire occurred, the title was in the plaintiff and it was authorized to bring the action. There was some evidence tending to show that the draft was paid. The only question is whether there was evidence from which the jury might infer that this payment was made before the’ fire occurred. The draft with the bill of lading attached was deposited in a bank at Athens, Georgia, on March 7th. The fire occurred on March 16. The president of the bank testified that there was nothing on the records of the bank to show that the draft was returned at all; that it was evidently paid, and he would say within a week; and that ordinarily, going through' the regular course of business, a draft going that way ought to be paid *177inside of seven days. We think that the jury .might have inferred from this that the payment of the draft was made before the fire occurred; and that it was error for the presiding judge to direct a verdict for the defendant.
October 12, 1915.
The description of the ease next preceding applies here.